 1    Dylan B. Carp (State Bar No. 196846)
      Angel R. Sevilla (State Bar No. 239072)
 2    Stephanie T. Yang (State Bar No. 280006)
      JACKSON LEWIS P.C.
 3    50 California Street, 9th Floor
      San Francisco, California 94111
 4    Telephone: (415) 394-9400
      Facsimile: (415) 394-9401
 5    Email: carpd@jacksonlewis.com
              angel.sevilla@jacksonlewis.com
 6            stephanie.yang@jacksonlewis.com
      Attorneys for Defendant
 7    NEXSTAR BROADCASTING, INC.,
 8    Victor L. George
      Wayne C. Smith
 9    LAW OFFICES OF VICTOR L. GEORGE
      20355 Hawthorne Blvd., First Floor
10    Torrance, CA 90503
      Tel. (310) 698-0990
11    Fax (310) 698-0995
      vgeorge@vgeorgelaw.com
12
      Attorneys for Plaintiff
13    PAULA GORDON
14    Todd B. Scherwin
15
      Cheryl L. Schreck
      Fisher & Phillips LLP
16
      444 S Flower Street, Suite 1500
      Los Angeles, Ca 90071
17
      Tel. (213) 330-4452
      Fax (213) 330-4501
18
      Email: cschreck@fisherphillips.com
              tscherwin@fisherphillips.com
19    Attorneys for Defendant Erik Mendoza
20

21

22

23

24

25

26
27

28                                      1
      AMENDED JOINT STIP AND [PROPOSED] ORDER TO SERVE ALYSSA DURAN WITH
      DEPOSITION SUBPOENA BY FIRST CLASS MAIL Case No. 1:18-cv-00007 (DAD) (JLT)
     FPDOCS 35182475.1
 1                            UNITED STATES DISTRICT COURT
 2                           EASTERN DISTRICT OF CALIFORNIA
 3

 4    PAULA GORDON, an individual,               Case No. 1:18-cv-00007 (DAD) (JLT)
 5                       Plaintiff,
 6            v.                                 AMENDED JOINT
                                                 STIPULATION
 7    NEXSTAR BROADCASTING, INC.                 AND [PROPOSED] ORDER TO
      a business entity, form unknown;           SERVE ALYSSA DURAN WITH
 8    KGET-TV 17, a business entity, form        DEPOSITION SUBPOENA BY
      unknown; The CW NETWORK, LLC, a            FIRST CLASS MAIL
 9    business entity, form unknown;
      TELEMUNDO 17.3, a business
10    entity, form unknown; ERIK
      MENDOZA, an individual; and DOES
11    1 through 100, inclusive
12                       Defendants.             State Complaint Filed: 09/22/17
                                                 Removal Filed: 10/31/17
13                                               Trial Date: 01/07/20
14   TO THE HONORABLE COURT:
15          WHEREAS on February 20, 2019, the Court extended the fact discovery
16   deadline of February 15, 2019 to April 30, 2019, solely to allow Defendants Nexstar
17   Broadcasting, Inc. and Erik Mendoza (“Defendants”) the opportunity to take the
18   deposition of and cross examine third party witness Alyssa Duran who had been
19   evading Defendants attempts to serve her with a deposition subpoena prior to the
20   February 15 discovery completion deadline. (ECF #80).
21          WHEREAS since the Court extended the fact discovery deadline for purposes
22   of taking Ms. Duran’s deposition, Defendants have continued to make exhaustive
23   and diligent attempts to serve Ms. Duran with a deposition subpoena in order to take
24   her deposition.
25          WHEREAS despite repeated efforts to serve her, Ms. Duran has continued to
26   evade Defendants’ attempts to personally serve her with a deposition subpoena.
27   ///
28                                      2
      AMENDED JOINT STIP AND [PROPOSED] ORDER TO SERVE ALYSSA DURAN WITH
      DEPOSITION SUBPOENA BY FIRST CLASS MAIL Case No. 1:18-cv-00007 (DAD) (JLT)
     FPDOCS 35182475.1
 1          IT IS HEREBY STIPULATED AND AGREED by Plaintiff Paula Gordon,
 2   and Defendants, through their respective counsel, that Ms. Duran may be served with
 3   a deposition subpoena with a command to produce documents, by first class mail
 4   under Rule 45(b) of the Federal Rules of Civil Procedure, subject to the Court’s
 5   approval.
 6          If ordered by the Court, the deposition subpoena with a command to produce
 7   documents that is served by mail will have the same force and effect to compel Ms.
 8   Duran’s attendance at deposition and to produce documents as if Defendants
 9   personally served the subpoena on Ms. Duran.
10          IT IS SO STIPULATED.
11

12   Dated: March 25, 2019                        JACKSON LEWIS P.C.
13

14                                         By:     /s/Angel R. Sevilla
                                                 Dylan B. Carp
15                                               Angel R. Sevilla
                                                 Stephanie T. Yang
16
                                                 Attorneys for Defendant
17                                               NEXSTAR BROADCASTING, INC
18
     Dated: March 25, 2019                 LAW OFFICES OF VICTOR L. GEORGE
19

20
                                           By:     /s/Wayne C. Smith
21                                               Victor L. George
                                                 Wayne C. Smith
22                                               Attorneys for Plaintiff
23                                               PAULA GORDON
24                                         Counsel for Plaintiff, Wayne C.Smith,
                                           authorized submission of his e-signature on
25                                         this document in writing, by e-mail dated
                                           March 25, 2019; 11:20 A.M.
26
27

28                                      3
      AMENDED JOINT STIP AND [PROPOSED] ORDER TO SERVE ALYSSA DURAN WITH
      DEPOSITION SUBPOENA BY FIRST CLASS MAIL Case No. 1:18-cv-00007 (DAD) (JLT)
     FPDOCS 35182475.1
 1   Dated: March 25, 2019                     FISHER & PHILLIPS LLP
 2

 3                                     By:          /s/Cheryl Schreck
                                              Cheryl Schreck
 4                                            Attorneys for Defendant
                                              ERIK MENDOZA
 5
                                       Counsel for Defendant, Cheryl Schreck,
 6                                     authorized submission of his e-signature on
                                       this document in writing, by e-mail dated
 7                                     March 25, 2019;10:35 A.M.
 8

 9
     IT IS SO ORDERED.
10

11      Dated:     March 25, 2019                 /s/ Jennifer L. Thurston
                                             UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28                                      4
      AMENDED JOINT STIP AND [PROPOSED] ORDER TO SERVE ALYSSA DURAN WITH
      DEPOSITION SUBPOENA BY FIRST CLASS MAIL Case No. 1:18-cv-00007 (DAD) (JLT)
     FPDOCS 35182475.1
